DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Applicant's election with traverse of Species AA and Species C in the reply filed on 5/04/2022 is acknowledged.  The traversal is on the ground(s) that allegedly “[t]he basis for a serious burden has not been provided with factual support” and alleges there was no “evidence of mutually exclusive characteristics”.  This is not found persuasive because the Examiner set forth: “the various permutations of injector configuration and application type lead to divergent subject material in terms of both field of search as well as art to be applied.  The divergence creates a burden of search and examination”.  Moreover, it is noted that the reasoning was to be used in conjunction with the listed Species and it is readily apparent, even with a cursory review of these species, that the different permutations offers substantial mutual distinct features, e.g. elected Species C cannot be used with Species A, B, E-J.  It is noted that many of the claims elected by applicant do not read on the elected Species C, as described later, and is additional evidence that there is a serious burden.  Lastly, it is noted that Figs. 5, 6 overlap in scope with the elected species C and will be examined together.  
The requirement is still deemed proper and is therefore made FINAL.
 Claims 2-9, 11, 12,  14, 15, 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/04/2022.  Applicant alleges claims 1, 2, 6-8, 10, 11, and 13-17 read on the elected species.  However, this is not the case.  Claims 2, 6-8, 11, 14, 15 do not read on the elected species C.  For instance, claim 2 requires “the 2second wall [220] defining the first plenum [222] circumscribes the first annular wall [210] defining the first passage [212]” which reads on e.g. Species A and not Species C.  Species C also does not have the acute angle of claim 6, but that is shown in e.g. Species A, E, F, etc.  Species C also does not have “the uniform cross-sectional shape from the first passage inlet to the first passage outlet” required by claim 8 but a decreasing one, due to the bellmouth shape.  Claim 8 rather reads on e.g. Species A, E, F, etc.  Species C does not have a downstream orientation of the injection hole of claim 14.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 requires “wherein the first fluid and the second fluid are high pressure air and low pressure air [these two air sources appear reversed] respectively” conflicts with claim 1 and the specification.  Note that in claim 1 “wherein a flow of the second fluid through the mixing conduit entrains a flow of the third fluid from the at least one injection hole to produce a premixture of the second fluid and the third fluid … the premixture draws a flow of the first fluid into and through the first passage to produce a mixture of the first fluid, the second fluid, and the third fluid.”  Note that according to claim 1 and the specification,   the first fluid exits from the mixing conduit and thus cannot be the high pressure air as the first fluid is the fluid being drawn in.  Applicant appears to have reversed these air sources in claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parr et al (1,526,179).  Parr et al [see annotations] teach A fluid mixing apparatus comprising: a first annular wall c defining a first passage in fluid communication with a source of a first fluid e at a first pressure; a second wall [e.g. outer wall of a, b] defining a first plenum k in fluid communication with a source of a second fluid f at a second pressure, wherein the first pressure [atmosphere] is less than the second pressure [pressurized]; a third wall [outer surface of d or inner surface of a] defining a second plenum m in fluid communication with a source of a third fluid e, wherein the third wall is at least partially surrounded by the second wall; a mixing conduit n extending through the second plenum m and fluidly connecting the first plenum k and the first passage c, the mixing conduit n defining at least one injection hole [see annotations] in fluid communication with the second plenum m; wherein a flow of the second fluid through the mixing conduit n entrains a flow of the third fluid e from the at least one injection hole [see annotations] to produce a premixture of the second fluid and the third fluid; wherein the mixing conduit n conveys the premixture into the first passage c; and wherein, within the first passage, the premixture [from n] draws a flow of the first fluid [from m] into and through the first passage c to produce a mixture of the first fluid, the second fluid, and the third fluid;  wherein the mixing conduit is one of a plurality of mixing conduits [no relationship of the plural conduits specified.  Accordingly, multiple of these fluid mixing apparatus reads on the claim]; wherein the at least one injection hole is a plurality of injection holes [see annotations].

    PNG
    media_image1.png
    492
    683
    media_image1.png
    Greyscale

 Claim(s) 1, 10, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady (2,598,884) as evidenced by Wikipedia.  Brady [see annotations] teaches A fluid mixing apparatus comprising: a first annular wall [for 28] defining a first passage 28 in fluid communication with a source of a first fluid at a first pressure [space in 18 below 21]; a second wall 23 defining a first plenum in fluid communication with a source of a second fluid at a second pressure [high pressure blower air from 22], wherein the first pressure is less than the second pressure; a third wall [of 25] defining a second plenum 25 in fluid communication with a source of a third fluid [from 13], wherein the third wall is at least partially surrounded by the second wall 23; a mixing conduit 26 extending through the second plenum 25 and fluidly connecting the first plenum and the first passage, the mixing conduit 26 defining at least one injection hole [see annotations] in fluid communication with the second plenum; wherein a flow of the second fluid [high pressure blower air] through the mixing conduit 26 entrains a flow of the third fluid 13 from the at least one injection hole to produce a premixture of the second fluid and the third fluid; wherein the mixing conduit conveys the premixture into the first passage 28; and wherein, within the first passage, the premixture from 26, 27 draws a flow of the first fluid [air between 27, 29] into and through the first passage 28 to produce a mixture of the first fluid, the second fluid, and the third fluid;  wherein the mixing conduit is one of a plurality of mixing conduits [plural fluid mixing apparatus used];   wherein the first fluid and the second fluid are the same fluid [air];	 wherein the first fluid and the second fluid are low pressure air [original air in 18] and high pressure air [original air boosted by high pressure blower 22], respectively; and wherein the third fluid is an exhaust gas containing fuel [inherent – note this patent is from 1952 which predates the widespread use of catalytic converters in cars and unburned hydrocarbons in car exhaust constitute unburned fuel, see the following citation from Wikipedia for inherency https://en.wikipedia.org/wiki/Catalytic_converter:
 “A catalytic converter is an exhaust emission control device that converts toxic gases and pollutants in exhaust gas from an internal combustion engine into less-toxic pollutants by catalyzing a redox reaction. Catalytic converters are usually used with internal combustion engines fueled by gasoline or diesel, including lean-burn engines, and sometimes on kerosene heaters and stoves.

The first widespread introduction of catalytic converters was in the United States automobile market. To comply with the U.S. Environmental Protection Agency's stricter regulation of exhaust emissions, most gasoline-powered vehicles starting with the 1975 model year are equipped with catalytic converters.[1][2][3] These "two-way" converters combine oxygen with carbon monoxide (CO) and unburned hydrocarbons (HC) to produce carbon dioxide (CO2) and water (H2O). In 1981, two-way catalytic converters were rendered obsolete by "three-way" converters that also reduce oxides of nitrogen (NOx);[4] however, two-way converters are still used for lean-burn engines. This is because three-way-converters require either rich or stoichiometric combustion to successfully reduce NOx.”.

    PNG
    media_image2.png
    551
    700
    media_image2.png
    Greyscale

 Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (2,711,284).  Phillips teaches A fluid mixing apparatus comprising: a first annular wall 22 or 23 defining a first passage in fluid communication with a source of a first fluid 43 at a first pressure [43 connects to 40, which is under vacuum]; a second wall 2, 5 defining a first plenum in fluid communication with a source of a second fluid at a second pressure [from top of 8], wherein the first pressure is less than the second pressure; a third wall 27 defining a second plenum 37 [between 34, 28, see col. 2, lines 62+] in fluid communication with a source of a third fluid 38, wherein the third wall 27 is at least partially surrounded by the second wall 2, 5; a mixing conduit 28, 29 extending through the second plenum 37 and fluidly connecting the first plenum and the first passage, the mixing conduit 28, 29 defining at least one injection hole 36 in fluid communication with the second plenum 37; wherein a flow of the second fluid through the mixing conduit entrains a flow of the third fluid 38 from the at least one injection hole 36 to produce a premixture of the second fluid and the third fluid; wherein the mixing conduit 28 conveys the premixture into the first passage 22 or 23; and wherein, within the first passage, the premixture draws a flow of the first fluid into and through the first passage 43 to produce a mixture of the first fluid, the second fluid, and the third fluid;  wherein the mixing conduit 28 is one of a plurality of mixing conduits;  wherein the first fluid and the second fluid are the same fluid.	 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (2,711,284).  Phillips teaches the second fluid is a gas [see col. 3, lines 58+] and the first fluid may be from any device or vessel that a vacuum may be applied.   As for wherein the first fluid and the second fluid are the same fluid, this is deemed obvious under the teachings of Phillips in that the second fluid is a gas and typically a vacuum  removes a gas [first fluid, e.g. air] from the device or vessel that a vacuum is applied.  For instance air may be used as the second fluid as the most common gas and air [1st fluid] is the most common gas removed from a vessel as air occupies every volume due to its pervasive presence unless specific action has been taken to remove it.  It would have been obvious to one of ordinary skill in the art to use the same fluid, air, for the first and second fluids, as within the teachings of Phillips, as air is the most common gas present in the atmosphere and thus suitable for both the first fluid and second fluid.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (2,598,884) as evidenced by Wikipedia, as applied above, and further in view of Bunker (2008/0110173).  Brady teaches the claimed invention including the at least one injection hole [see annotations] but do not teach a plurality of injection holes.  Bunker teaches an analogous fluid mixing apparatus where wherein the at least one injection hole 78 may be a circumferential slot 78 or a plurality of injection holes 78 / 90
“Further, the premixing device 70 includes a fuel plenum 76 from which fuel is provided to the mixing chamber 74 via a converging-diverging fuel injection slot jet 90 disposed in a circumferential slot 78. As understood by those of ordinary skill in the applicable arts, the slot 78 may be continuously or discretely disposed around the circumference of the premixing device 70. The enlarged portion of FIG. 4 illustrates qualitatively the disposition of the converging-diverging fuel injection slot jet 90 in the slot 78. [excerpted from paragraph 0031]”
It would have been obvious to one of ordinary skill in the art to replace the cicumferential slot / injection hole of Brady, with a plurality of injection holes, as taught by Bunker, as being an equivalent shape to introduce third fluid into the venturi. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 1, 2022